DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 5, 7, 9-11, 14, 16, 18, and 19 are allowed.

EXAMINER’S AMENDMENT
An examiners amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via phone call by attorney Christian Ehret (Registration No. 69763) on February 14, 2022.
Listing of Claims:
1.	(Previously Presented) A method of controlling transaction velocity limits, comprising:

(b) in response to receiving the API call, generating, with at least one processor, the at least one transaction control criterion associated with the merchant;
during a first time period having a duration of the predetermined time:
(c) receiving, from at least one requesting processor, a first transaction message associated with a first transaction request associated with the merchant, the first transaction message comprising data comprising a first value associated with the at least one parameter;
(d) based on the first value, generating, with at least one processor, a first incremented value associated with the at least one parameter over the first time period;
(e) comparing, with at least one processor, the first incremented value with the maximum value to determine whether the at least one transaction control criterion has been satisfied;
(f) determining, with at least one processor, that the at least one transaction control criterion has not been satisfied based on comparing the first incremented value with the maximum value;
(g) automatically generating and communicating, with at least one processor, a processing request message associated with the first transaction request in response to determining that the at least one transaction control criterion has not been satisfied;
(h) determining, with at least one processor, that the first incremented value exceeds the notification threshold and generating a notification;
(i) transmitting, with at least one processor, the notification to the acquirer system and/or a merchant system;
(j) in response to the acquirer system and/or the merchant system determining that a plurality of transaction requests received during the first time period are non-fraudulent, receiving a modification to the at least one transaction control criterion for the first time period, wherein the modification comprises an increase to the maximum value to be used for the first time period;

(l) based on the second value, generating, with at least one processor, a second incremented value associated with the at least one parameter over the first time period; and 
(m) comparing, with at least one processor, the second incremented value with the increased maximum value to determine whether the modification to the at least one transaction control criterion for the first time period has been satisfied.

2.	(Previously Presented)	The method of claim 1, further comprising repeating steps (c)-(e) for a subsequent transaction message from the at least one requesting processor.

3.	(Cancelled)	

4.	(Cancelled)

5.	(Previously Presented)	The method of claim 1, further comprising preventing the processing of any further transactions for the merchant by or through the at least one requesting processor based at least partially on subsequent data associated with the at least one parameter.

6.	(Cancelled)

7.	((Previously Presented)	The method of claim 1, wherein the notification comprises the first incremented value.

8.	(Cancelled)

9.	(Previously Presented) The method of claim 1, wherein the at least one parameter comprises at least one of the following: sum of monetary transactions amount over the predetermined time and/or transaction count over the predetermined time.

10.	(Previously Presented) A system for controlling transaction velocity limits, comprising at least one server computer including at least one processor, the at least one server computer programmed and/or configured to:
(a)  generate or cause the generation of an application programming interface (API) programmed and/or configured to receive an API call from an acquirer system, the API call comprising at least one transaction control criterion for a merchant and a notification threshold, wherein the at least one transaction control criterion comprises at least one parameter comprising a maximum value over a predetermined time, wherein the notification threshold corresponds to a percentage of the maximum value;
(b) in response to receiving the API call, generate the at least one transaction control criterion associated with the merchant;
during a first time period having a duration of the predetermined time:
(c) receive a first transaction message associated with a first transaction request associated with the merchant, the first transaction message comprising data comprising a first value associated with the at least one parameter;
(d) based on the first value, generate a first incremented value associated with the at least one parameter over the first time period;
(e) compare the first incremented value with the maximum value to determine whether the at least one transaction control criterion has been satisfied;
(f) determine that the at least one transaction control criterion has not been satisfied based on comparing the first incremented value with the maximum value;
(g) automatically generate and communicate a processing request message associated with the first transaction request in response to determining that the at least one transaction control criterion has not been satisfied;
(h) determine that the first incremented value exceeds the notification threshold and generate a notification;
(i) transmit the notification to the acquirer system and/or a merchant system;
(j) in response to the acquirer system and/or the merchant system determining that a plurality of transaction requests received during the first time period are non-fraudulent, receive a modification to the at least one transaction control criterion for the first time period, wherein the modification comprises an increase to the maximum value to be used for the first time period;

(l) based on the second value, generate a second incremented value associated with the at least one parameter over the first time period; and 
(m) compare the second incremented value with the increased maximum value to determine whether the modification to the at least one transaction control criterion for the first time period has been satisfied.

11.	(Previously Presented) The system of claim 10, programmed and/or configured to repeat (c)-(e) for a subsequent transaction message from the at least one requesting processor.

12.	(Cancelled)

13.	(Cancelled)

14.	(Previously Presented) The system of claim 10, further programmed and/or configured to prevent the processing of any further transactions for the merchant by or through the at least one requesting processor based at least partially on subsequent data associated with the at least one parameter.

15.	(Cancelled)

16.	(Currently Amended) The system- of claim 10, wherein the notification comprises the first incremented value.

17.	(Cancelled)

18.	(Previously Presented) The system of claim 10, wherein the at least one parameter comprises at least one of the following: sum of monetary transactions amount over the predetermined time and/or transaction count over the predetermined time.


(a)  generate or cause the generation of an application programming interface (API) programmed and/or configured to receive an API call from an acquirer system, the API call comprising at least one transaction control criterion for a merchant and a notification threshold, wherein the at least one transaction control criterion comprises at least one parameter comprising a maximum value over a predetermined time, wherein the notification threshold corresponds to a percentage of the maximum value;
(b) in response to receiving the API call, generate the at least one transaction control criterion associated with the merchant;
during a first time period having a duration of the predetermined time:
(c) receive a first transaction message associated with a first transaction request associated with the merchant, the first transaction message comprising data comprising a first value associated with the at least one parameter;
(d) based on the first value, generate a first incremented value associated with the at least one parameter over the first time period;
(e) compare the first incremented value with the maximum value to determine whether the at least one transaction control criterion has been satisfied;
(f) determine that the at least one transaction control criterion has not been satisfied based on comparing the first incremented value with the maximum value;
(g) automatically generate and communicate a processing request message associated with the first transaction request in response to determining that the at least one transaction control criterion has not been satisfied;
(h) determine that the first incremented value exceeds the notification threshold and generate a notification; 
(i) transmit the notification to the acquirer system and/or a merchant system;
(j) in response to the acquirer system and/or the merchant system determining that a plurality of transaction requests received during the first time period are non-fraudulent, receive a modification to the at least one transaction control criterion for the first time period, wherein the modification comprises an increase to the maximum value to be used for the first time period;

(l) based on the second value, generate a second incremented value associated with the at least one parameter over the first time period; and 
(m) compare the second incremented value with the increased maximum value to determine whether the modification to the at least one transaction control criterion for the first time period has been satisfied.

20.	(Cancelled)


REASONS FOR ALLOWANCE
Claim(s) 1, 2, 5, 7, 9-11, 14, 16, 18, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the system, computer program product comprising at least one non-transitory computer-readable medium and method which perform the following:
(a) generate or cause the generation of an application programming interface (API) programmed and/or configured to receive an API call from an, acquirer system, the API call comprising at least one transaction control criterion for a merchant and a notification threshold, wherein the at least one transaction control criterion comprises at least one parameter comprising a maximum value over a predetermined time, wherein the notification threshold corresponds to a percentage of the maximum value;
(b) in response to receiving the API call, generate the at least one transaction control criterion associated with the merchant;
during a first time period having a duration of the predetermined time:

(d) based on the first value, generate a first incremented value associated with the at least one parameter over the first time period;
(e) compare the first incremented value with the maximum value to determine whether the at least one transaction control criterion has been satisfied;
(f) determine that the at least one transaction control criterion has not been satisfied based on comparing the first incremented value with the maximum value;
(g) automatically generate and communicate a processing request message associated with the first transaction request in response to determining that the at least one transaction control criterion has not been satisfied;
(h) determine that the first incremented value exceeds the notification threshold and generate a notification; 
(i) transmit the notification to the acquirer system and/or a merchant system;
(j) in response to the acquirer system and/or the merchant system determining that a plurality of transaction requests received during the first time period are non-fraudulent, receive a modification to the at least one transaction control criterion for the first time period, wherein the modification comprises an increase to the maximum value to be used for the first time period;
(k) receive, from the at least one requesting processor, a second transaction message associated with a second transaction request associated with the merchant, the second transaction message comprising data comprising a second value associated with the at least one parameter;
(j) based on the second value, generate a second incremented value associated with the at least one parameter over the first time period; and
(m) compare the second incremented value with the increased maximum value to determine whether the modification to the at least one transaction control criterion for the first time period has been satisfied.

The closest art of record, US Patent Application Publication 20140358789 to Boding, et al., discloses “Embodiments of the invention are directed to systems, apparatus, and methods for preventing merchant fraud by processing electronic payment transactions using acquirer rules. In some embodiments, a server computer can receive from an acquirer a rule to be applied to transactions conducted with a merchant. A plurality of authorization messages (e.g., request or response messages) can be received, each corresponding to a different transaction conducted with the merchant. An aggregate value can be calculated based on transaction data included in the authorization messages. It can be determined whether the aggregate value triggers the rule. If the rule is triggered, a transaction can be processed in accordance with a first protocol (e.g., by declining authorization or by withholding a settlement amount). If the rule is not triggered, the transaction can be processed in accordance with a second protocol (e.g., by proceeding with the transaction or releasing the full settlement amount).”
The closest art of record, US Patent Application Publication 20160269908 to Richards, et al., discloses “Referring now to FIG. 31, there is illustrated a general flow diagram of the manner in which the MPTV system 3000 can monitor for fraudulent monetary transactions over a mobile carrier network. An ingestor node ingests data from agents and customer care sources at step 3102 as described hereinabove. In parallel, an ingestor node ingests data from network traffic at step 3104. The MPTV system 3000 interfaces at step 3106 with the carrier financial system 3008 through the API 3010. The semantic node 3014 analyzes carrier traffic at step 3108 and correlates a common view of all ingested data from 3102, 3104 and 3106 to detect socially engineered fraud or other fraudulent transactions. Using the MPTV system architecture 3000, steps 3102, 3104 and 3106 may be used for outward facing customer interaction while step 3010 may access machine-driven contextual verification algorithms and transaction management to provide the software-defined, interactive command-and-control security checkpoints for increased ID verification when provisioning users and includes an option for PIN issue tracking and to verify mobile money transfers.”
The closest art of record, US Patent Application Publication 20120330769 to Arceo, et al., discloses “Various techniques are disclosed herein for enabling and facilitating identification management and identity verification transactions conducted over computer networks. Some aspects disclosed herein are directed to secure techniques for enabling and facilitating electronic commerce and financial transactions conducted via one or more mobile devices. Other aspects disclosed herein are directed to secure techniques for enabling and facilitating identity verification and authentication transactions to be successfully and reliably performed via communications with a user's mobile device.”
The closest art of record, Non-patent literature Emerging eCommerce Credit and Debit Protocols to Peters, discloses “Merchant fraud occurs when merchants authorize and capture fraudulent charges against credit card numbers without cardholder authorization. Consider the case where a person sets up a corporation, opens merchant accounts with several credit card brands, announces he has the latest gaming console before everyone else, collects a thousand credit card numbers, receives money from those cards into his checking account, withdraws the money, and flees the country before the cardholders dispute the transactions. There are checks in place to prevent such a runaway… The first attempted solution for reducing internet credit card fraud was SET. While this was an elegant solution that met all of the stated requirements and was available from a large number of interoperable vendors, it proved to be too burdensome and did not have buy-in from the necessary parties.”

Reasons for Patent Eligibility
The 101 Alice rejection is not applicable. The 101 rejection is not applicable because even though the claims recite an abstract idea, the limitations when considered in ordered combination are indicative of integration into a practical application because existing systems provide acquirers no mechanism for monitoring and controlling velocity controls (e.g., transaction control criterion) for each of their merchants, and the claims address this deficiency in the art by providing an API and system which allows system and acquirers to dynamically determine that increased values associated with the transaction control criterion are not related to fraud and modify the transaction control criterions 

For the reasons stated above, claims 1, 2, 5, 7, 9-11, 14, 16, 18, and 19 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694